Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,

                Plaintiff,

        V.                                                Civil Action No. 16-9 158 (JMV)(JBC)

 ANY AND ALL OWNERSHIP INTEREST                                          OPINION
 HELD IN THE NAME, ON BEHALF OR FOR
 THE BENEFIT OF JOSEPH TAUB, AND/OR
 JT CAPITAL LLC, et at,

                Defendants.



John Michael Vazguez. U.S.D.J.

       Currently pending before the Court is a motion to dismiss the Amended Verified Complaint

for Forfeiture in Rem, D.E. 130 (the “FAC”), made by Claimant Joseph Taub (“Taub” or

“Claimant”) pursuant to Supplemental Rule G(8)(b). D.E. 162. Taub also requests that the Court

vacate the restraining order, at least with respect to some of the restrained property. Plaintiff (the

“Government”) opposed the motion, D.E. 175, and Claimant replied, D.E. 181.’ The Court then

held oral argument on December 20, 2019. For the following reasons, Taub’s motion is granted

in part and denied in part.




   Taub’s moving brief, D.E. 162-1, is referred to as “Br.”; the Government’s opposition brief, is
 referred to as “Opp.”; and Taub’s reply brief, D.E. 181, is referred to as “Rep.”
      I.           Factual Background2

           This matter concerns an alleged securities fraud scheme, specifically, a market

manipulation scheme (the “Scheme”) through coordinated trading events (“CTEs”). As will be

discussed, the Scheme itself was not overly complicated. Complications, however, arise from the

number of trades involved, the number of accounts involved, and the number of persons involved.

The FAC alleges that a successthl CTE resulted in an average of profit of under $2,000. FAC               ¶
39. At the same time, the entire Scheme netted over $40,000,000 in profits according to the FAC.

Id.   ¶ 40.    As a result, the Government contends that there were “at least 30,000” CTEs. Id.       ¶ 39.
Taub has also been indicted for the Scheme. Superseding Indictment, D.E. 86, United States v.

Taub, No. 18-cr-79 (D.N.J. Oct. 23, 2019).

           A. Superseding Indictment in Criminal No. 18-79

           The Government has charged Taub in a Superseding thdictment under Criminal Docket

Number 18-79. Id.? The Superseding Indictment uses many of the same terms as found in the

FAC, id.       ¶ 1. and charges Taub with the same Scheme found in the FAC.         Superseding Indictment,

Taub, No. 18-cr-79. The Superseding Indictment sets forth the following counts against Taub:

Count 1        —   from 2013 to in or about 2016, conspiracy to commit securities fraud in violation of 18

U.S.C.     §   1349; Count 2— securities fraud in violation of 18 U.S.C.      §   1348; Count 3—conspiracy

to commit securities fraud in violation of 18 U.S.C.         §   371; Count 4—securities fraud in violation

of 15 U.S.C.         §   78j(b); Count 5—conspiracy to defraud the United States in violation of 18 U.S.C.




2
 The information on which the Court derives the factual background is discussed later in the
Opinion.

 The Court may take judicial notice of the Superseding Indictment. Liberty int’l Undenvrllers
Can. v. Scottsdale Ins. Co., 955 F. Supp. 2d 317, 325 (D.N,J. 2013). As will be explained, the
Superseding Indictment limits Taub’s ability to contest certain portions of the FAC.
                                                         2
§   371. Id. The Superseding Indictment also contains forfeiture allegations. Id. at pp. 23-24. The

Fifth Count is not applicable to the FAC. The Superseding Indictment does not charge Taub with

money laundering.

           B. Amended Verified Complaint for Forfeiture In Rem

           The in rem Defendants consist of sixty-six entities and fifty-three bank or brokerage

accounts. FAC at pp. 10-33. The FAC seeks forfeiture pursuant to 18 U.S.C.             §    981(a)(fl(A),

981(a)(1)(C). Id.     ¶}J   1, 7. In addition to securities fraud, the FAC alleges money laundering

violations contrary to 18 U.S.C.     §   1956, 1957. Id.   ¶   1.

           The FAC provides the following overview of the matter:

                  This is a civil action to forfeit assets traceable to and involved in a
                  multi-year conspiracy to manipulate the securities markets and to
                  launder the proceeds of a massive market manipulation scheme that
                  generated over $40 million in illicit proceeds. Over the course of a
                  three-year period, between 2014 and December 2016, Joseph Taub
                  conspired with multiple other individuals to manipulate the
                  securities market in order to reap huge trading gains, to make
                  misrepresentations to banks in order to carry out the scheme, and to
                  launder the proceeds of such criminal conduct.

Id.   ¶2   (emphases added).

           The FAC describes the Scheme in the following manner. CTEs were a “series of near-

simultaneous transactions designed to artificially influence the market price of [a] security and to

induce other market participants to trade in the security based on the false impression that there

was real market interest in the security.” Id.    ¶ 27.    In other words, CTEs artificially influenced a

stock’s price. Id. Most of the CTEs involved at least two accounts, which the FAC refers to as a




‘
 The FAC and Superseding Indictment are somewhat incongruent as to the dates of the Scheme.
The Superseding Indictment alleges a start date in 2013 while the FAC refers to 2014. In addition,
while the Superseding Indictment alleges an end date of in or about 2016, the FAC specifies
December 2016.
                                                     3
“Winner Account” and a “Loser Account.” Id.           ¶J   29. To work, the accounts had to be on the

opposite sides (buying/offering to buy or selling/offering to sell) of a transaction. A Winner

Account purchased a large block of shares in a security, while a Loser Account placed multiple

small orders in the same security to create pressure on the stock’s price, that is, to push the price

of the stock higher. Id. Once the Loser Account moved the stock’s price higher, the Winner

Account sold its large position and reaped the benefits of the price increase. Id. The Loser

Account, having done its job, cancelled all unexecuted orders it had placed afler the Winner

Account cashed out. Id. At the same time, the Loser Account would “almost always” incur small

losses while artificially inflating (or deflating as the case may be) the stock’s price. Id.    ¶ 41.
          The FAC also describes two different aspects of the Scheme. Initially, Taub worked in

tandem with another co-conspirator or co-conspirators to execute the CTEs. Id.             iJ 28,   41. For

convenience, the Court refers to this facet of the Scheme as the “First Phase.”5                However,

brokerage finns responded by closing brokerage accounts used in the Scheme. Id.            ¶ 30; see also
Id.   ¶J 62-67.   As a result, the Scheme evolved to using “Straw Accounts.” Id.   ¶ 31.   Such accounts

were primarily funded by Taub. Id. The FAC describes the Straw Accounts as follows:

                   Taub and others instructed the Straw Account Holders to lie to the
                   brokerage firms when opening and maintaining the Straw Accounts,
                   including by misrepresenting: who controlled the accounts, who
                   funded the accounts, and who executed the trades in the accounts.
                   The Co-Conspirators also took steps to conceal who controlled the
                   accounts, including by masking the locations from which they
                   logged into the Straw Accounts.

Id; see also id.   ¶ 41.   Again, solely for convenience, the Court refers to this aspect of the Scheme

as the “Straw Account Phase.” The FAC also refers to other attempts to mask who controlled




 The FAC does not use the term “First Phase.” Instead the Court uses First Phase to
differentiate this facet of the Scheme from the later use of the Straw Accounts.
                                                     4
brokerage accounts, see, e.g., id.   ¶11 50-53,    165-172, but it is not clear whether the Government

contends that these accounts were also Straw Accounts.

       Overall, the CTEs are alleged to have involved at least 73 accounts6 in 12 different

brokerage firms. Id.   ¶ 33.   The FAC provides five examples of CTEs. Id.             ¶ 38.    As noted, the

FAC alleges that a successifil CTE resulted in an average of profit of under $2,000, that the entire

Scheme netted over $40 million in profits, and that there were “at least 30,000” CTEs. Id.             ¶flJ 39,
40. The FAC adds that two brokerage accounts made over $14 million in profits between May

2014 and September 2015. Id.     ¶ 76.
       Given the large number of CTEs involved, and the relative meager amount of profits on a

single successfUl CTE when compared with the overall illicit profit, the FCA resorts to the use of

descriptive words pertaining to a large swath of illicit activity. See, e.g., id.         ¶   29 (“primarily,”

“generally”); ¶40 (“typically”);     ¶   104 (“[a] majority”);   ¶   105 (“most”); ¶207 (“a large portion”).

The FCA goes on to allege that an “[a]nalysis reveals that approximately 91.2% of the trading

activity in the accounts in which CTEs were alleged to have occurred consisted of CTEs.” Id.                  ¶
73. The FCA, however, does not indicate who conducted the analysis, what was considered in the

analysis, the methodology used in the analysis, or how the percentage was calculated. The FAC

also includes an Exhibit A, which shows the “amount of profits generated in the brokerage

accounts used” in the Scheme. Id.          ¶   74, Ex. A. The exhibit, however, does not indicate what

percentage of the profits in any of the listed accounts is attributable to the Scheme.

        The FAC then provides different categories, with each category identifying an account or

accounts thsough which illicit activity allegedly occurred. The categories are as follows: Taub’s




6
 The FAC, however, also includes a header that indicates that “over one hundred” brokerage
accounts were used to conduct CTEs. Id. at p. 61.
                                                        )
use ofbank accounts in his name, his wife’s name, and the names of corporate entities he controlled

to launder proceeds of the Scheme, ii             ¶J   82-110; Taub’s brokerage accounts in 2016 that

contained proceeds of and funds traceable to the Scheme’s proceeds, Id.                  ¶   112-28; Taub’s

laundering of funds traceable to the Scheme in retirement accounts and accounts for his children,

Id.   ¶J 129-64; co-conspirator Elazar Shmalo’s accounts connected with the Scheme, id. ¶1J 173-82;
Chava Taub’s (Taub’s sister) accounts that were used in the Scheme and laundering of funds, Id.

¶     184-99; Taub’s use of accounts held in the names of others to continue the Scheme and conceal

Taub’s trading in those accounts, Id.       ¶[ 217-37,279-346; and Taub’s transfer of proceeds from the
Scheme into Ultimate Venture LLC’s accounts, further illegal trading in those accounts, and then

subsequent transfers and trading in other accounts, Id. ¶‘ 238-78. The FAC also alleges that Taub

recruited co-conspirator Shaun Greenwald to make false representations to banks in furtherance of

the Scheme, ii       ¶fl 200-16; and that Taub invested approximately SI 3 million, which were proceeds
traceable to the Scheme, in limited liability companies, Id.         ¶flf 347-503.
             Many of the allegations as to the listed accounts are stated in conclusory fashion. See, e.g.,

Id.   ¶   86 (“was traceable to”);   ¶   88 (“in proceeds or funds traceable to”);   ¶   93 (“received funds

traceable to”); ¶ 109 (“funded with proceeds of illegal trading”); ¶ 122 (“either generated or funded

and received the proceeds of the CTEs”);               ¶   119 (“constantly received proceeds from trading

accounts in which CTEs were conducted”); ¶ 158 (“which was used to conduct illegal manipulative

trading”). In other words, the allegations do not actually trace the proceeds nor do they analyze

the specific manipulative trades and the resulting illicit profits.

       II.       Procedural History

             The Government filed its Verified Complaint for Forfeiture In Rem on December 12,2016.

D.E. 1. Taub responded with a motion to dismiss, which the Court granted in part. D.E. 107. The



                                                            6
Court denied Taub’s motion as to the Complaint’s failure to plead a viable claim of securities fraud

but granted it as to the Complaint’s failure to sufficiently trace the seized property concerning the

Scheme. Id. The Government then filed the FAC. The FAC brings two claims for forfeiture: (1)

a violation of 18 U.S.C.   § 981(a)(l)(A) based on 18   U.S.C.   § 1956, 1957; and (2) a violation of
18 U.S.C.     § 981(a)(1)(C) based on 15 U.S.C. § 78j(b), 78i(a)(2), 78ff, which includes both
securities fraud and conspiracy to commit securities fraud. FAC       ¶J 504-09. The current motion
followed.

    III.      Legal Standard

           The FAC is subject to the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture. Specifically, Supplemental Rule G(2)(f) provides that a complaint for a forfeiture

action in rem must “state sufficiently detailed facts to support a reasonable belief that the

government will be able to meet its burden ofproof at trial.” Supp. R. G(2)(Q. The parties dispute

the pleading standard demanded by this rule; the Third Circuit has not ruled on the issue. When

applying Rule E(2), the predecessor to Rule G(2), courts were in agreement that the rule required

more than the then existing notice standard, as announced in Conley v. Gibson, 355 U.S. 41(1957),

for complaints filed pursuant to Federal Rule of Civil ProcedureS. See, e.g., United States v. One

Partially Assembled Drag Racer, 899 F. Supp. 1334, 1339 (D.N.J. 1995) (“Under Rule E(2)(a),

judicial forfeiture proceedings must be pleaded with greater specificity than the mere notice

pleading generally allowed in civil actions under Federal Rule of Civil Procedure 8(a).”) (citations

omitted).

           Conley’s notice pleading standard, however, has been abrogated by the United States

Supreme Court. Instead, the plausibility standard now applies to complaints filed pursuant to Rule

8. To meet the standard, a plaintiff must allege “enough facts to state a claim to relief that is



                                                   7
plausible on its face.” Bell Alt Corp.   i’.   Twombly, 550 U.S. 544, 570 (2007) (emphasis added). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcrofi v.

Iqbal. 556 U.s. 662,678(2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawifihly.” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

        In evaluating the sufficiency of a complaint, a district court must accept all well-pleaded

factual allegations in the complaint as true and draw all reasonable inferences in favor of the

plaintiff. Phillips v Qy. ofAllegheny, 515 F.3d 224, 231 (3d Cir. 2008). A court, however, is

“not compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). Even

if plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged

do not state “a legally counizable cause of action.” Turner      i’.   IF. Morgan Chase & Co., No. 14-

7148. 2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015). If, after viewing the allegations in the

complaint in a light most favorable to the plaintiff, it appears that no relief could be granted under

any set of facts consistent with the allegations, a court may dismiss the complaint for failure to

state a claim. DeFazio v. Leading Edge Recovery Sols., No. 10-2945, 2010 WL 5146765, at *1

(D.N.J. Dec. 13, 2010).

        As a result, there appears to be three potential standards of review: (1) a standard greater

than Conlev’s notice requirement but less than the plausibility standard; (2) plausibility; or (3) a

requirement greater than the plausibility standard. At the same time, it is clear that at this stage,



                                                      8
the Government is not required to prove its case by a preponderance of the evidence, the

Government’s burden of proof at trial pursuant to 18 U.S.C. § 983(c). See United States v. Real

Prop. Located at 5208 Los Franciscos Way, Los Angeles, CaL, 385 F.3d 1187, 1193 (9th            Cir.

2004) (“It is true that [the Civil Asset Forfeiture Reform Act of 2000] imposes upon the

government the ultimate burden of establishing forfeiture by a preponderance of the evidence, but

the statute also provides expressly that the government may use evidence gathered after the filing

of a forfeiture complaint to meet this burden.”) In $2,200,000 in US. Currency, the court ruled

that the pleading standard “under Supp. R. G(8)(b) is higher than the standard for Fed. R. Civ. P

8(a)[.]” No. 12-3501, 2014 WL 1248663 *6 (D. Md. Mar. 26, 2014) (emphasis added). Given the

severe nature of pre-adjudication seizures, see, e.g., Drag Racer, 899 F. Supp. at 1340, it would

certainly seem appropriate for a complaint to meet a standard more demanding than plausibility.7

However, because the Court’s decision in this case would be same whether it applied the

plausibility test or some more rigorous requirement, the Court finds that at a minimum, a civil in

rem forfeiture complaint must at least meet the plausibility requirements set forth in Iqbal and

Twombly.

         Before turning to the substantive analysis, the Court addresses an argument made by Taub

concerning the information that the Court may consider as to the current motion. Taub submits

that he has performed his “own partial tracing analysis,” which “conservatively” supports

estimates that $18,787,131 in profits are not subject to civil forfeiture. Br. at 10-12. Taub arrives

at this figure through the aid of a former FBI agent, Roy Pollitt, and other experts who now work



  For example, a prudent standard may require the relevant complaint to demonstrate a reasonable
likelihood of success on the merits, as required when moving for a preliminary injunction, see New
Jersey Retail Merchants Ass ‘ii v. Sidamon-Eristoff 669 F.3d 374, 385-86 (3d Cir. 2012), because
the seizures at issue are certainly a form of equitable relief. Such a standard would not require the
Government to show actual success on the merits, as it would be required to do at trial.
                                                  9
for a financial investigations and analytics firm. Id. at 10. Taub explains that the experts reached

their calculation by analyzing (and de-duplicating where necessary) amounts from the following

categories: (I) trades that took place in accounts with CTEs but which have not been identified by

the Government as CTEs; (2) CTEs that took place in accounts openly controlled by Taub, i.e.

accounts in which brokerage firms were aware that Taub was doing the trading; (3) CTEs involving

only “long trading”; and (4) trades that took place before Taub received warning letters from any

brokerage firms. Id. at II.

         The Court may not consider such expert analysis at the motion to dismiss stage. Pursuant

to Supplemental Rule G(8)1b), Taub is permitted to make a motion to dismiss under Federal Rule

of Civil Procedure 12(b). Supp. R. G(8)(b)(i). In deciding a Rule 12(b) motion for failure state a

claim upon which relief can be granted, the Court relies on the well-pleaded facts from the FAC,

which are taken as true for the purposes of the current motion. See James   i’.   City of Wilkes-Barre,

700 F.3d 675, 679 (3d Cir. 2012). The Court may also consider exhibits integral, or attached, to

the FAC as well as matters of public record. Lum       Bank ofAm.. 361 F.3d 217, 221 n.3 (3d Cir.

2004).    For example, the Court may take judicial notice of documents filed in other court

proceedings because they are matters of public record.         Liberty Int’l Underwriters Can. v.

Scottsdale Ins. Co., 955 F. Supp. 2d 317, 325 (D.N.J. 2013). To properly consider Taub’s experts’

analysis, the Court would have to convert the current motion to one for summary judgment under

Federal Rule of Civil Procedure 56 as mandated by Rule 12(d).8 Given that no expert discovery

has occurred, the Court will not convert the motion to one for summary judgment.



  The Court would use the Federal Rules of Civil Procedure because the relevant Supplemental
Rules do not address the issue of converting a motion to dismiss to one for summary judgment.
See Supp. R. G( 1) (“This rule governs a forfeiture action in rem arising from a federal statute. To
the extent that this rule does not address an issue, Supplemental Rules C and F and the Federal
Rules of Civil Procedure also apply.”).
                                                  10
          After the Court informed counsel during oral argument that it would not be considering the

proffered expert analysis, Taub submitted a letter indicating that the Court could consider such

information. D.E. 190. In the letter, Taub asserts that certain courts have considered affidavits in

deciding a motion to dismiss, when such information does not prejudice the other side. Id. at I

(citation omitted).      Taub concedes that affidavits cannot enter into the equation when they

contradict the complaint at issue. Id. at 2 (citations omitted). However, Taub’s expert analysis

does not rely on information in the FAC; to the contrary, the analysis considers a list of 23,000

alleged CTEs that were previously supplied by the Government. Br. at 11 n.4. Moreover, the

analysis does directly contradict the allegations in the FAC because the FAC alleges that over

$40,000,000 in illicit profits were made a result of the scheme while Taub’s experts assert that

over $18,000,000 is not subject to forfeiture. Similarly, the second category of exclusion    —   CTEs

that took place in accounts openly controlled by Taub    —   do not fall outside the scope of the FAC.

To the contrary, the FAC asserts that such CTEs (as opposed to other trades) are subject to

forfeiture.    The Court therefore does not consider Taub’s experts in deciding the current motion.

As a result, Taub’s request to the vacate the restraining order as to the $18,787,131, Br. at 30-39,

is also denied.

    IV.       Analysis

          The difficulty posed in this case is the vast amount of trades that comprise the CTEs, the

relatively low amount generated by each successful CTE, and the enormous overall profit alleged.

Compounding the difficulty is that, at least as to the non-Straw Account portion of the Scheme,

the Government appears to allege that some of Taub’s trading profits are not forfeitable. In other

words, weeding out illicit profits from legal proceeds is no easy task. This case is unlike, for

example, an insider trading securities fraud. In insider trading, isolating the improper trades is



                                                  11
relatively easy. In fact, the underlying criminal activity and resulting proceeds from the offense is

often not in dispute. See, e.g., United States v. All Funds on Deposit in Dime Savings Bank, 255

F. Supp. 2d 56, 58-59 (E.D.N.Y. 2003) (addressing civil forfeiture action commenced after

conviction for health care fraud and agreement to forfeit Si .49 million).

       Taub makes the following arguments in support of his motion: (I) the FAC does not plead

the Scheme with requisite specificity; (2) the FAC does not sufficiently trace the seized assets to

specific manipulative trades; and (3) the FAC’s money laundering allegations are not adequate to

save the FAC. Br. at 13-29. The Government responds that (I) the FAC sufficiently alleges the

Scheme; (2) the FAC does not need to provide detailed tracing; and (3) the money laundering

allegations are properly alleged. Opp. at 22-68.

       As to Taub’s first argument, the Court agrees with the Government that the Scheme itself

is adequately pled in the FAC. In conducting an independent review of the FAC’s allegations

concerning the Scheme, the Court find the Scheme to be sufficiently alleged. Moreover, in light

of United States Supreme Court precedent, Taub cannot challenge the adequacy of the pleadings

as to the Scheme itself In Kaley    i’.   United States, 571 U.S. 320, 324-25 (2014), the petitioners

(hereinafter “the defendants”) were indicted for a scheme to steal medical devices and resell them

at a profit. After the indictment, the government obtained a restraining order pursuant to 21 U.S.C.

§ 853(e), which prohibited the defendants “from transferring any assets traceable to or involved in
the alleged offenses.” Id. at 325. The seized assets included a $500,000 certificate of deposit that

the defendants had intended to use for counsel fees. Id.

        The Court in Kaley observed that it had previously decided in United States v. Monsanto,

491 U.S. 600 (1989), that a pre-trial asset restraint was constitutional when there was probable

cause to believe that the restrained property is forfeitable. Id. at 323 (citing Monsanto, 491 U.S.



                                                    12
at 615.). The Court continued that such a decision had two considerations: first, whether there was

probable cause that the defendant committed an offense allowing forfeiture, and second, whether

there was probable cause that the property at issue had the “requisite connection” to the offense.

Id. at 346 (citing 21 U.S.C.   § 853(e)). The Kaley Court noted that following Monsanto, lower
courts had consistently permitted defendants to litigate the second prong, that is, “whether probable

cause exists to believe that the assets in dispute are traceable or otherwise sufficiently related to

the crime charged in the indictment.” Id. at 324.

       The Supreme Court indicated, however, that lower courts were divided over whether a

defendant could challenge the first aspect as to probable cause for the charged crime. Id. The

Kaley Court held that once a grand jury returns an indictment, a defendant cannot challenge

probable cause as to the commission of the offense underlying the forfeiture. Id. at 340-41. The

Supreme Court stated that historically, a grand juxy’s return of a proper indictment “conclusively”

establishes probable cause to believe that the defendant committed the crime charged. Id. at 328

(citations omitted). The Court in Kaley farther stated that an indictment triggers the issuance of

an arrest warrant for a defendant not in custody, noting that it would be peculiar if an indictment

could permit the seizure of a person but not of property. Id. at 329-32 (citations omitted).

        As noted, the Superseding Indictment charges Taub with the same Scheme as set forth in

the FAC. Pursuant to Katey, Taub cannot challenge the probable cause finding as to the Scheme.

Yet, the Court is aware that Kalev addressed criminal forfeiture, while the FAC is a civil forfeiture



  Critically, the majority in Kaley appeared to indicate that a defendant could still challenge the
probable cause as to the traceability prong even if an indictment contains a forfeiture provision.
Justice Kagan explained that “the tracing of assets is a technical matter far removed from the
grand jury’s core competence and traditional function to determine whether there is probable
                                                         —




cause to think the defendant committed a crime.” Id. at 33 1 n.9. Justice Kagan added that a
‘judge’s finding that assets are not traceable to the crime charged in no way casts doubt on the
prosecution itself.” Id.
                                                  13
action. No party, however, has presented any authority indicating that Kalev would not apply with

equal force to civil forfeiture actions that parallel charges in an indictment. The Court was not

able to locate any such authority through its own independent research. However, to the extent

KaThy does not control, the Court independently finds that the Scheme is sufficiently pled in the

FAC.

         In addition to the Scheme, the FAC alleges money laundering violations contrary to 18

U.S.C.   § 1956, 1957. Section 1956 provides in relevant part as follows:
         (a)(l) Whoever, knowing that the property involved in a financial transaction
         represents the proceeds of some form of unlawful activity, conducts or attempts to
         conduct such a financial transaction which in fact involves the proceeds of specified
         unlawful activity—

                (A)O) with the intent to promote the carrying on of specified
                unlawful activity; or
                (H) with intent to engage in conduct constituting a violation of
                section 7201 or 7206 of the Internal Revenue Code of 1986; or
                (B) knowing that the transaction is designed in whole or in part-
                (i) to conceal or disguise the nature, the location, the source, the
                ownership, or the control of the proceeds of specified unlawful
                activity; or
                (H) to avoid a transaction reporting requirement under State or
                Federal law,

         shall be sentenced to   .




18 U.S.C.   § 1956(a).
         Section 1957, in turn, provides in relevant part:

         (a) Whoever, in any of the circumstances set forth in subsection (d), knowingly
             engages or attempts to engage in a monetary transaction in criminally derived
             property of a value greater than SI 0,000 and is derived from specified unlawM
             activity, shall be punished as provided in subsection (b).


         (d) The circumstances referred to in subsection (a) are—




                                                   14
                (1) that the offense under this section takes place in the United States
                or in the special maritime and territorial jurisdiction of the United
                States; or
                (2) that the offense under this section takes place outside the United
                States and such special jurisdiction, but the defendant is a United
                States person (as defined in section 3077 of this title, but excluding
                the class described in paragraph (2)(D) of such section).

18 U.S.C.   § 1957(a), (d).
       In United States 1’ Voigt, 89 F.3d 1050, 1080-88 (3d Cir. 1996), the Third Circuit reviewed

the degree of tracing required for laundered proceeds in a criminal forfeiture proceeding.’° Voigt

was the “mastermind of a scheme to defraud loan applicants and potential investors by inducing

them to pay substantial ‘advance fees’ for nonexistent loans and investments.” Id. at 1060.

Following a lengthy jury trial, Voigt was convicted of conspiracy to commit wire fraud, wire fraud,

money laundering, and tax evasion. Id. Based on the money laundering convictions, Voigt was

liable for SI ,66 1,960 in criminal forfeiture. id. at 1081. The prosecution sought to forfeit jewelry

and vehicles as “involved in” or “traceable to” to Voigt’s money laundering pursuant to 18 U.S.C.

§ 982 or as substitute assets under 21 U.S.C. § 853.      Id. The jewelry was purchased with funds

from an account in which laundered funds and other monies had been commingled; in addition,

“numerous deposits and withdrawals” had occurred “between the deposit of the laundered funds

and the purchase of the jewelry.” Id.

       The Third Circuit addressed the issue in the following manner:

                        We hold that the term “traceable to” means exactly what it
                 says. In light of our holding on the burden of proof, this means that
                 the government must prove by a preponderance of the evidence that
                 the property it seeks under § 982(a)(j) in satisfaction of the amount
                 of criminal forfeiture to which it is entitled has some nexus to the
                 property “involved in” the money laundering offense. For example,


       Government indicates that “[njot all courts agrees that Voigi was correctly decided[.j” Opp.
Br. at 48 n.7 (citations omitted). Be that as it may, this Court is obligated to follow binding Third
Circuit precedent.
                                                   15
               if the defendant receives $500,000 cash in a money laundering
               transaction and hides the cash in his house, the government may
               seize that money as property “involved in” the money laundering
               offense. Jf the defendant purchased a $250,000 item with that
               money, the government may seek the remaining cash as “involved
               in” the offense, whereas the item purchased is subject to forfeiture
               as property “traceable to” property involved in the money
               laundering offense.

                       Where the property involved in a money laundering
               transaction is commingled in an account with untainted property,
               however, the government’s burden of showing that money in the
               account or an item purchased with cash withdrawn therefrom is
               “traceable to” money laundering activity will be difficult, if not
               impossible, to satis1’.

Id. at 1087 (emphasis in original) (footnote omitted). To the extent the prosecution could not meet

the nexus requirement, the court in Voigt indicated that the remedy was the substitute asset

provision. Id, at 1087-88.

        In light of the standard, the Circuit concluded that the prosecution could not prove by a

preponderance of the evidence that the jewelry was traceable to the money laundering activity. Id.

at 1088. Yet, because the government was entitled to the full $1.6 million in forfetiure, the Voigt

court continued, the government was permitted on remand to amend the judgment so that the

jewelry was forfeitable as a substitute asset. Id.

        The Third Circuit again addressed the money laundering tracing requirement in United

States v. Stewart, 185 F.3d 112 (3d Cir. 1999). Stewart, a lawyer, engaged in a complex series of

fraudulent transactions that involved insurance companies and shell corporations. Id. at 116.

Stewart deposited $3 million from the scheme into a financial account that already had $160,000

in legitimate funds. Id. at 118. The government obtained a pretrial restraint on the account, but

then agreed to release $600,000 for counsel fees; the parties stipulated that the $160,000 was part

of the $600,000. Id. Following Stewart’s criminal conviction, the government asked that all of



                                                     16
the funds in the account be forfeited pursuant to 18 U.S.C.           § 982(a)(l), as property “involved in”
or “traceable to” the money laundering offenses. Id. Although the government successfully traced

the full $3 million to the money laundering, the trial court found that Voigt precluded direct

forfeiture of the remaining amount (approximately $2.6 million) because it had been commingled

with the $160,000. Id.

       The Third Circuit disagreed and ruled that Voigi was distinguishable because (I) the

government was not asking to forfeit property purchased with commingled funds, (2) the

government sufficiently traced the $3 million that went into the account, and (3) Stewart’s case

“did not involve numerous withdrawals and deposits from and into an account containing

commingled fisnds[.]” Id. at 129. The court in Stewart also noted that the substitute asset provision

only applied “when the commingled property cannot be ‘divided without difficulty.” Id. at 130

(quoting 20 U.S.C.   § 853(p)(5)). The Third Circuit concluded that because Stewart had stipulated
that the $600,000 included the $160,000 in untainted funds, the “remaining approximately $2.6

million” was properly forfeitable as traceable to the money laundering activity. Id.

        Voight and Stewart control the Court’s analysis here. Because the substitute asset provision

is not available in this civil forfeiture action, the FAC’s money laundering claim must sufficiently

allege that the seized property was “involved in a transaction or attempted transaction in violation

of section 1956, 1957    .   .   .   of this title, or any property traceable to such property.” 18 U.S.C.   §
981 (a)( I )(A) (emphasis added).

        The real issue, in the Court’s view, is the degree of connection that the FAC must allege

between the underlying offenses and the property seized whether the connection be characterized
                                                                  —




‘
  The substitute asset provision applies to criminal, not civil, forfeiture actions. 21 U.S.C.               §
853(p); 246 1(c).

                                                          17
as tracing, related, a nexus, or some similar term. The Government contends that while it has

sufficiently traced the seized property to the Scheme and the money laundering allegations, it is

not required to do so at the pleading stage.     Opp.   at 35 (“[T]he government need not trace the

defendants in rem to the underlying offenses at the motion to dismiss stage[.]”) (citing United

States v. Aguilar, 782 F.3d 1101, 1109 (9th Cir. 2015). The Government is correct that the Ninth

Circuit in Aguilar indicated that “tracing is not at issue at the motion to dismiss stage” and that

“the government need not show that all of the claimed property is tainted to satis& Supplemental

Rule G(2)W.” Aguilar, 782 F.3d at 1109. The Court, however, disagrees in light of the plain

language of the statutes at issue, the extraordinary nature of pre-adjudication seizures, and

persuasive authority found in other decisions.

       As noted, the Government seeks forfeiture pursuant to 18 U.S.C.             § 981(a)(1)(A),
981(a)(1)(C). Those sections provide as follows:

       (a)(1) The following property is subject to forfeiture to the United States:

                (A) Any property, real or personal, involved in a transaction or
                attempted transaction in violation of section 1956, 1957 or 1960 of
                this title, or any property traceable to such property.

                 (C) Any property, real or personal, which constitutes or is derived
                fivm proceeds traceable to a violation of section 215, 471,472,473,
                 474, 476, 477, 478, 479, 480, 481, 485, 486, 487, 488, 501, 502,
                 510, 542, 545, 656, 657, 670, 842, 844, 1005, 1006, 1007, 1014,
                 1028, 1029, 1030, 1032, or 1344 of this title or any offense
                 constituting “specified unlawflul activity” (as defined in section
                 1956(c)(7) of this title), or a conspiracy to commit such offense.

18 U.S.C.   § 981 (a)(1)(A), 981 (a)(1 )(C) (emphases added). Thus, the plain language of subsection
(a)(l)(A) requires the seized property to have been “involved in” the stated violations or be

“traceable to” such property. Likewise, the plain language of subsection (a)(1)(C) requires the

seized property to constitute or be derived from “proceeds traceable” to the stated violations. See



                                                   18
Aiston   i     C’oiurtn’uide Fin. C’orp., 585 F.3d 753. 759 (3d Cir. 2009) (“We begin, as we must, by

examining the plain language of the statute.”); Rosenberg v. fl’I Ventures, 274 F.3d 137, 141 (3d

Cir. 2001) (“Where the statutory language is plain and unambiguous, flwther inquiry is not

required.”) (citation omitted). As a result, the plain language of the relevant provisions indicates

that the stated nexus    —   involved in, traceable to, and proceeds   is an element of the civil forfeiture

claims. Accordingly, and at a minimum, the Government must plausibly plead the requisite

connection between the underlying offense and the seized property.

          In addition, pre-adjudication seizure is an extraordinary remedy. The court in Drag Racer,

when discussing the predecessor to Supplemental Rule G, put it in the following terms:

                    Civil forfeiture is a powerthl tool in the government’s battle against
                    crime, and its use is circumscribed by important Fourth and Fifth
                    Amendment rights. It must be carried out scrupulously within
                    constitutional bounds. Accordingly, “[t]he requirements of Rule
                    E(2)(a) are more than a mere technicality; they are a means of
                    upholding this drastic remedy against a possible due process
                    challenge and of preventing the seizure of the defendant property for
                    long periods of time when, in fact, the government had no claim to
                    the property.”

Drag Racer, 899 F. Supp. at 1340 (quoting United States v. 5100 Whitaker Ave., 727 F. Supp. 920,

924 (E.D. Pa. 1989)).

          Finally, the Court finds numerous other decisions instructive. For example, in United

States   i’.   Mondragon, 313 F.3d 862 (4th Cir. 2002), the Fourth Circuit considered the pleading

standard applicable to Supplemental Rule E(2)(a), the predecessor to Supplemental Rule G. In

that case, the defendant was stopped while driving, and the police found a hidden compartment in

the vehicle containing almost $500,000 in cash. Id. at 863-64. A drug detection canine also alerted

to narcotics in the back seat of the car. Id. at 864. The government then filed a verified complaint,

seeking forfeiture of the money as proceeds of drug trafficking. Id. The defendant filed a motion



                                                       19
to strike the complaint, arguing that it failed to “state the grounds with particularity required by

[Supplemental] Rule E(2)(a).” Id. The district judge denied the motion. Id.

       On appeal, the Fourth Circuit upheld the district court’s decision.           Critically, the

Mondragon court found that the following facts, standing alone, did not “show a szfficient

connection between the currency and the drug trafficking to satisfy the pleading requirement of

[Supplemental] Rule E(2)(a): what currency was seized, how the currency was packaged, when it

was seized, where it was seized, or by whom it was seized. Id. at 866 (emphasis added). Yet, the

Fourth Circuit concluded that the complaint satisfied the particularity requirement because it also

alleged a large amount of money in unusual packaging, the hidden compartment where the cash

was found, and the drug dog positive alert. Id. The court in Mondragon farther observed that the

verified complaint also included information as to the arresting officer’s experience with such

hidden compartments’ routine use by drug dealers and that the hidden compartment had been

professionally constructed. Id.

        Significantly, the Government acknowledges that Mondragon is the “leading case on

Supplemental Rule E(2)(a)[.]” Opp. at 18. The Government also points to the Gang Luan              i’.



United States, 722 F.3d 388, 398, 398 n.1 4 (D.C. Cir. 2013) as construing the advisory committee’s

note to Supplemental Rule G(2) to clarify that Supplemental Rule G(2)(fl codified the Mondragon

court’s interpretation of Supplemental Rule E(2)(a). Id. at 18-19.

        In $2,200, 000 in US. Currency, 2014 WL 1248663            *   1, the government seized the

claimant’s property consisting of $2,200,000 in a bank account along with 102 checks and 34

money orders. Following the government’s first amended verified complaint, the claimant filed a

motion to dismiss for failure to state a claim. Id. at * 1, *7, The cased involved three alleged

analogues of a controlled dangerous substance. Id. The claimant manufactured the analogues in



                                                 20
California and then sold them to “smoke shops” in the United States. Id. at *2. The shops paid

the claimant through checks and money orders. Id.

          Among other things, the claimant argued that the amended complaint failed “to establish

with sufficient particularity the nexus between Claimant’s alleged unlawful conduct and the assets

sought to be forfeited.” Id. at       *   11 (internal quotation and citation omitted).   The court in

$2,200,000 first determined that the amended complaint pled an adequate connection between the

alleged crimes and the seized assets. Id. at *12.43. The district court, however, found that the

government’s allegations as to the bank account did not “establish a connection between funds

received by [a relevant individual] or [the claimant] and those seized” from the account. Id. at

*   14. Instead, the court noted, the allegations were entirely conclusory. Id. As a result, the district

judge granted the motion as to the $2,200,000 but also permitted the govemment to amend its

operative pleading. Id. at * 15.

          The Court agrees with both Mondragon and $2,200,000.             In a civil in rem forfeiture

complaint, the Government must at a minimum allege a plausible connection between the

underlying offenses and the relevant property.

          In light of the foregoing standards, the Court determines that the FAC does not sufficiently

allege a nexus between the underlying offenses and the seized property vis-ã-vis the First Phase,

i.e. the non-Straw Accounts aspects of the Scheme. The Court reaches the same conclusion as to

the Straw Account Phase of the Scheme, while acknowledging that the FAC allegations are

stronger as to the Straw Accounts.’2



12
   There may also be a potential third category of allegations. Specifically, the FAC refers to other
attempts to mask who controlled brokerage accounts, see, e.g., id. N 50-53, 165-172, but it is not
clear whether the Government contends that these accounts were also Straw Accounts. Because
the Court is granting the Government leave to amend, the Government may clarit’ its position as
to these accounts in a second amended complaint.
                                                      21
          Overall, the FAC attempts to allege a sufficient nexus between the Scheme and the

resulting illicit proceeds through various means. For example, the FAC indicates that “an analysis”

demonstrates that “approximately 91.2% of the trading activity in the accounts in which CTEs

were alleged to have occurred consisted ofCTEs.” FAC ¶ 73. The Court does not find this analysis

allegation to be plausible because the FAC fails to indicate what information was considered in

the analysis, what methodology was used, who performed the analysis, or how the percentage was

calculated. Similarly, while the FAC provides five examples of CTEs, id.              ¶ 38, the Court is unable
to reasonably infer from such a small sampling that the Government has plausibly connected the

Scheme to “at least” 30,000 CTEs, Id.       ¶ 39, as the FAC alleges.     The FAC farther attaches Exhibit

A, which shows the “amount of profits generated in the brokerage accounts used” in the Scheme.

Id.   ¶ 74,   Ex. A. The exhibit, however, does not indicate what percentage of the profits in any of

the listed accounts is attributable to the Scheme. The FAC also relies on conclusory allegations,

and, even then, the FAC does not refer to all of the proceeds from the Scheme. See, e.g., id.             ¶ 29
(“primarily,” “generally”);      ¶   40 (“typically”);   ¶    104 (“[a] majority”);   ¶   105 (“most”).   Such

conclusory allegations are not entitled to the presumption of truth and do not support a plausibility

finding for all of the seized property.

          The foregoing allegations apply to the First Phase. As a result, the First Phase of the

Scheme is not plausibly pled. The Government asserts that the money laundering allegations

provide an alternate basis for finding that the FAC has alleged a sufficient connection to the seized

property. The Court finds this argument unavailing because (1) to the extent the laundered funds

stem from proceeds of the First Phase, the nexus between First Phase and the property is not

plausibly pled, and (2) the money laundering allegations are often conclusory, see, e.g. Id.              ¶   86

(“was traceable to”);     ¶ 88   (“in proceeds or funds traceable to”);     ¶ 93   (“received funds traceable



                                                         22
to”);   ¶   109 (“funded with proceeds of illegal trading”). Following both Voigt and Stewart, the

Government must plausibly allege that the seized property was “involved in a transaction or

attempted transaction in violation of section 1956, 1957        .   .   .   or any property traceable to such

property.” 18 U.S.C.      § 98l(a)(l)(A) (emphasis    added). Thus, the Court finds that as to the First

Phase, the FAC fails to plausibly allege a sufficient connection between the underlying criminal

activity and the seized property.

            The Court reaches the same conclusion as to the Straw Account Phase, but it is a closer

call. The FAC sufficiently alleges that all funds used in the Straw Account Phase were intended

to further the Scheme and were part of a conspiracy to commit the Scheme. The FAC also

adequately indicates that the funds in the Straw Account Phase served no legitimate purpose. See

FAC     ¶   170. As noted, the FAC describes the Straw Accounts in the following manner:

                   Taub and others instructed the Straw Account Holders to lie to the
                   brokerage firms when opening and maintaining the Straw Accounts,
                   including by misrepresenting: who controlled the accounts, who
                   funded the accounts, and who executed the trades in the accounts.
                   The Co-Conspirators also took steps to conceal who controlled the
                   accounts, including by masking the locations from which they
                   logged into the Straw Accounts.

Id. ¶31.

            Yet, like First Phase, the Straw Account Phase allegations fall short from plausibly alleging

that all seized property related to the Straw Account Phase were proceeds of the Scheme. The

statute defines proceeds, as relevant here, in the following manner:

                   In cases involving illegal goods, illegal services, unlawful activities,
                   and telemarketing and health care fraud schemes, the term
                   “proceeds” means property of any kind obtained directly or
                   indirectly, as the result of the commission of the offense giving rise
                   to forfeiture, and any property traceable thereto, and is not limited
                   to the net gain or profit realized from the offense.




                                                     23
18 U.S.C.   § 981(a)(2)(A).’3 See also United States v. George, 886 F.3d 31, 39-41 (1st Cir. 2018)
(discussing the definition of proceeds under Section 981(a)(2)(A) and referring to the “ill-gotten

gains” of a conspiracy) (emphasis added).

        Thus, the Straw Account Phase ultimately suffers from the same infirmities as the First

Phase. The FAC does not plausibly allege a sufficient nexus between the Straw Account Phase

and all of the seized property as proceeds from Scheme     or that all such proceeds were involved

in money laundering or traceable to the money laundering.

        For the foregoing reasons, the Court grants Taub’s motion to dismiss the FAC for failure

to adequately state a claim.

   V.       Conclusion

        Taub’s motion is granted in part and denied in part. Taub’s motion to dismiss the FAC is

granted without prejudice. The Government shall have thirty days to file a second amended

complaint which cures the deficiencies noted in this Opinion. If the Government fails to file within

that time, the dismissal will be with prejudice. Taub’s motion to vacate the restraining order and

release at least a portion of the seized flmds is denied. An appropriate Order accompanies this

Opinion.

Dated: January 16, 2020
                                                            -     m      ‘ç
                                                      John”Mchael Vazqitfl,1 4.S.D.J.




   The definition of proceeds is not so broad as to encompass, for example, “any of the person’s
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, such violafion[.]” 21 U.S.C. § 853(a)(2) (addressing criminal forfeiture for a
conviction under Title 21). If this were the standard, then the Straw Account Phase would be
plausibly pled because the FAC adequately alleges that the all of the deposits in the accounts were
intended to facilitate the Scheme.
                                                 24
